Citation Nr: 0729838	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-42 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1960 to August 1964.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  An August 2004 decision 
confirmed and continued to deny the claim.  


FINDINGS OF FACT

Tinnitus was not manifested in service, and there is no 
competent evidence relating such to service.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted. 38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 VA 
letter explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately his responsibility to ensure that records were 
received by VA.  The May 2004 letter also advised the veteran 
to submit any other evidence or information in his possession 
that he thought would support his claim.  The January and 
August 2004 rating decisions and the November 2004 statement 
of the case (SOC) provided the text of applicable regulations 
and explained what the evidence showed and why the claim was 
denied.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant and his representative had ample 
opportunity to respond and to supplement the record after 
complete notice was given, and the claim was thereafter 
readjudicated.  See November 2004 SOC.  He is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way, and no further notice is required. See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The veteran has not been notified of the type of evidence 
needed to evaluate the disability rating and to determine the 
effective date of an award in regards to the claim of service 
connection for tinnitus. (See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, such notice becomes 
significant when there is an award of the benefit sought 
(compensation).  As the decision below is a denial rather 
than a grant of compensation, neither the rating of the 
disability at issue nor effective of award is relevant, and 
the veteran is not prejudiced by the fact he did not receive 
such notice.

All pertinent (identified) records available have been 
secured.  The veteran has been provided a VA examination.  
September 2003 VA examination mentioned a previous 
audiological evaluation dated in October 1998 as it related 
to his hearing loss.  There was no indication that tinnitus 
was found on the prior exam.  Also, the veteran specifically 
stated that he did not have any medical to support his claim 
for tinnitus.  Since the October 1998 audiogram appears to 
not be relevant for his tinnitus claim, there is no duty to 
obtain this record.  In May 2006, the veteran submitted to 
the Board information regarding tinnitus from the Gale 
Encyclopedia of medicine along with a waiver of RO 
consideration of such evidence.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist has also been met.  Accordingly, the Board will 
address the merits of the claim.

II.  Factual Background

The veteran served on active duty from August 1960 to August 
1964, with subsequent service in the Naval Reserve.  Service 
records show that he served as a deckhand with the Navy, and 
that he received no combat-related awards or decorations.  
Service medical records (SMR's) show no pertinent complaints 
or clinical findings relating to tinnitus.  

On August 2003 VA Form 21-526, the veteran indicated that he 
was exposed to loud noise while aboard the USS Kearsarge.  He 
was a deck hand and the constant noise factor of repeated 
take off's and landings caused him to have severe headaches 
and ringing in his ears.  He was also assigned to a gun mount 
with 5" 38's.  He was never issued earplugs.  

On September 2003 VA examination, it was noted that the 
veteran's last audiogram was October 1998.  The examiner 
specifically noted that there were no significant changes in 
hearing since the veteran's last audiogram.  The veteran 
reported that he had ringing in both ears about 2/3 of the 
time with an onset of about three to four weeks ago.  He 
experienced noise exposure on an aircraft carrier and to 5 
inch guns.  Prior to service, he worked in factories.  He 
denied any post military recreational or occupational noise 
exposure.  The veteran reported allergies and high blood 
pressure.  The examiner noted that the veteran was exposed to 
noise in the military and in his occupation.  The examiner 
opined that due to recent onset and other causative factors 
(i.e. pre-existing noise exposure, allergies, and high blood 
pressure), tinnitus was very unlikely to have resulted from 
military noise exposure.  

On his December 2003 notice of disagreement, the veteran 
indicated that he meant to state that his tinnitus began 20 
years ago or longer.

In a May 2004 statement, the veteran indicated that he did 
not have any medical evidence to support his claim for 
tinnitus.  

On his November 2004 Form 9, the veteran indicated that he 
has had ringing off and on since his military service. 

III.  Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; tinnitus is diagnosed.  The further two requirements 
to be satisfied are: evidence of disease or injury in service 
and competent evidence of a nexus between the current 
disability and the disease or injury in service.  The 
veteran's SMR's are negative for any complaints, treatments 
or diagnosis of tinnitus.  Hence, direct service connection, 
i.e., on the basis that tinnitus became manifested in service 
and has persisted since, is not warranted.

The earliest competent (medical) evidence of tinnitus is in 
2003, approximately 39 years after the veteran was separated 
from service.  Such a lengthy lapse of time between service 
separation and the earliest documentation of current 
disability is of itself a factor weighing against a finding 
of service connection. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  On September 2003 VA examination, the 
veteran indicated that the onset of ringing in his ears was 
around three to four weeks prior to the examination.  He 
subsequently stated that he was mistaken and that the 
tinnitus started 20 years ago (which is still 19 years post 
service) or longer.  Then on his November 2004 Form 9, he 
indicated that he actually has had ringing on and off since 
his military service.  However, there are no medical records 
that indicate that the veteran had tinnitus prior to 2003.  
In May 2004, the veteran also specifically stated that he did 
not have any medical evidence to support his claim.  
Furthermore, there is no competent evidence (medical opinion) 
of a nexus between the veteran's tinnitus and his active 
service.  

In fact, a VA audiologist opined in September 2003 that 
tinnitus was very unlikely to have resulted from military 
noise exposure.  The Board notes that the examiner did not 
rely solely on the recent onset of tinnitus (which, at the 
time, the veteran claimed began three to four weeks prior to 
the examination), but also indicated that there were other 
possible causative factors such as pre-existing noise 
exposure, allergies, and high blood pressure.  Because the 
veteran is a layperson, he is not competent to establish by 
his own opinion that any current tinnitus disorder is 
etiologically related to an event or injury in service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is a preponderance of evidence against this claim.  Hence, it 
must be denied.


ORDER

Service connection for tinnitus is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


